KESTIN, J.A.D.,
concurring.
I concur with the result. It is clear that the custody issue should not have been decided without a plenary hearing.
Although the duty to conduct a child interview on request cannot be gainsaid by reason of the requirement in R. 5:8-6, I do not share my colleagues’ enthusiasm for that requirement. I believe that child interviews in custody cases are unwise because they are harmful to the child, often irreparably so, with no significant offsetting benefit; and they impact in subtle and potentially destructive ways on parent-child relationships. Once a judge, as decision maker, conducts an interview with a child when the pending question is custody, nothing the judge or any other person can say or do will ever convince the child that he or she is not responsible for the ultimate decision that is made. This is a burden no child, of any age, should ever carry; it is one that may weigh heavily for years to come.
In our quest for just resolutions, we would do well to be governed by the dictum derived from Hippocrates: primum non nocere (first, do no harm). There is nothing the judge can learn from a direct interview that cannot be more reliably and less harmfully developed by referring the child and the parents to a specially qualified mental health professional for interviews, evaluations, and a report to the court, thereby insulating the child from a sense of direct involvement in the decision-making function. Obviously, this mechanism must be separate from whatever counselling or mediative efforts may also be undertaken, in which the disclosures of those involved must be kept strictly confidential.
Even the most talented, sensitive and conscientious judges are poorly suited to conduct child interviews in custody eases. It is entirely too facile to suggest that a bit of training can equip any of them with the resources that years of professional training and experience confer on those relatively few mental health practitioners who have special aptitude for the assignment.